Affirmed and Memorandum Opinion filed May 13, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-19-00426-CV

                  ERNEST ADIMORA-NWEKE, Appellant

                                      V.
                 HANNAH OLIVIA YARBROUGH, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-17921

                         MEMORANDUM OPINION

      Appellant Ernest Adimora-Nweke appeals family violence protective orders
granted by the trial court. For the reasons set forth below, we affirm the trial
court’s order.

                             I.     BACKGROUND

      On March 11, 2019, appellee Hannah Olivia Yarbrough filed an application
for a protective order with a supporting affidavit, on behalf of herself and her
unborn child (expected due date October 2019), alleging appellant had committed
family violence against her.1 On the same date, appellee also filed an application
for an ex parte temporary protective order against appellant, which the trial court
granted on March 13, 2019.2 On April 1, 2019, the trial court granted a second ex
parte temporary protective order. Appellant filed a motion and an amended motion
to vacate the ex parte temporary protective orders, which were denied.

       On May 14, 2019, the trial court conducted an evidentiary hearing on the
application.3 Both appellee and appellant were present for the hearing. Following
the hearing, the trial court found that appellant had engaged in stalking,
harassment, and sexual assault against appellee and that a protective order was
necessary to avoid future family violence. Consequently, the trial court issued a
protective order which set forth several conditions, including prohibiting appellant
from committing family violence against appellee and her unborn child or
communicating with or contacting appellee. The duration of the protective order is
for appellee’s lifetime.

       Appellant timely filed this appeal.

                                        II.     ANALYSIS

       Appellant raises four issues on appeal. In his first issue, appellant raises a
multitude of claims; however, we interpret his central issue to be that he was
denied service of notice of the application for protective order in violation of his
       1
           See Tex. Fam. Code § 81.001 (“A court shall render a protective order . . . if the court
finds that family violence has occurred and is likely to occur in the future.”).
       2
           See Tex. Fam. Code § 83.001(a) (authorizing temporary ex parte protective order if
court finds “that there is a clear and present danger of family violence . . . without further notice
to the individual alleged to have committed family violence and without a hearing”).
       3
          A court reporter made a record of the hearing, but the court reporter’s record has not
been filed in this appeal. The appellant bears the burden to bring forward on appeal a sufficient
record to show the error committed by the trial court. See Christiansen v. Prezelski, 782 S.W.2d
842, 843 (Tex. 1990) (per curiam) (“The burden is on the appellant to see that a sufficient record
is presented to show error requiring reversal.”); Davis v. Angleton Indep. Sch. Dist., 582 S.W.3d
474, 482–83 (Tex. App.—Houston [14th Dist.] 2018, pet. denied).
                                                 2
due process rights due to the fraud of appellee, prosecutors, constables, the trial
judge, the trial judge’s staff, and others. Appellant contends that since he was not
served with notice of the application for protective order, the trial court “lost
statutory procedural jurisdiction” and, therefore, the final protective order issued
on May 14, 2019, is “null and void” for “lack of jurisdiction and/or due process
rights deprivation.”

       In his second, third, and fourth issues, appellant lodges complaints regarding
the temporary ex parte orders issued on “03/13/2019 and 04/01/2019.”4

A.     SERVICE OF NOTICE OF THE APPLICATION FOR PROTECTIVE ORDER

       Although appellant did attend the hearing on May 14, 2019, and filed a
signed notice of appearance, he argues that he was not properly served with notice
of the protective order hearing.

       1.      STANDARD OF REVIEW

       Whether service complies with the governing rules is a question of law,
which we review de novo. See Martell v. Tex. Concrete Enter. Readymix, Inc., 595
S.W.3d 279, 282 (Tex. App.—Houston [14th Dist.] 2020, no pet.).

       2.      GOVERNING LAW

       When issuance of a protective order is sought under Chapter 85 of the
Family Code, the notice requirements of Chapter 82 apply. The clerk of the court
must issue a notice that an application for a protective order has been filed. Tex.
Fam. Code § 82.042(a). “Each respondent to an application for protective order is
entitled to service of notice of an application for protective order.” Id. at

       4
           In his brief, appellant challenges the ex parte temporary protective orders granted by
the trial court on “03/13/2019 and 04/01/2019.” The record does not show a copy of the signed
order was filed as part of this appeal; the trial court’s docket sheet, made part of the appellate
record, shows the first ex parte temporary order was filed on March 11 and signed by the trial
court on March 13, 2019.
                                                3
§ 82.043(a). The notice informs the respondent, among other things, that if he
does not attend the hearing a protective order may be issued against him. See id. at
§ 82.041(b). The notice “must be served in the same manner as citation under the
Texas Rules of Civil Procedure, except that service by publication is not
authorized.” Id. at § 82.043(c). The methods of citation, other than by publication,
are by delivery, by registered or certified mail, or (if those methods have been
unsuccessful) by another method authorized by the court. See Tex. R. Civ. P. 106.
If a respondent is served within 48 hours before the time set for the hearing, and
makes a request for a continuance, the respondent is entitled to have the hearing
rescheduled. See Tex. Fam. Code § 84.004.

      3.    APPLICATION

      Appellant argues that the record contains no evidence that he received
service of notice of appellee’s application for protective order.       We agree,
however, the record before us does not raise due process concerns for several
reasons. As an initial matter, appellant entered a notice of appearance on May 14,
2019, and represented himself at the contested hearing on May 14, 2019. Any
defect in service was cured by that appearance. See Tex. R. Civ. P. 120; see also
Baker v. Monsanto, 111 S.W.3d 158, 161 (Tex. 2003).

      Further, appellant did not file a written motion for continuance of the May
14, 2019, hearing under section 84.004 of the Family Code. See Tex. Fam. Code
§ 84.004(a); see also Dempsey v. Dempsey, 227 S.W.3d 771, 776 (Tex. App.—El
Paso 2006, no pet.). Absent a written motion for continuance of the hearing, there
is no preservation of error. See Taherzadeh v. Ghaleh-Assadi, 108 S.W.3d 927,
928 (Tex. App.—Dallas 2003, pet. denied) (determining oral request for




                                         4
continuance fails to comply with Rule 251 of the Texas Rules of Civil Procedure
and does not preserve error);5 see also Tex. R. App. P. 33.1(a)(1)(B).

       Finally, appellant’s failure to provide us with the reporter’s record for the
hearing on May 14, 2019, forecloses the issue as there is other evidence from
which we presume that the trial court correctly concluded that appellant had been
properly served with notice of the hearing. In the absence of a record containing
the relevant evidence considered by the trial court in making its ruling, “[w]e
indulge every presumption in favor of the trial court’s findings.” See Bryant v.
United Shortline Inc. Assurance Servs., N.A., 972 S.W.2d 26, 31 (Tex. 1998);
Davis, 582 S.W.3d at 482–83. The underlying protective order was issued by the
280th Judicial District Court, the protective-order court for Harris County.6 Absent
evidence to the contrary, we indulge every presumption in favor of its regularity.
See Valdez v. State, 826 S.W.2d 778, 783 (Tex. App.—Houston [14th Dist.] 1992,
no writ) (absent evidence to the contrary, appellate courts must indulge every
presumption in favor of the regularity of a formal judgment and documents in the
lower court).

       The protective order itself contains recitations from which the trial court
could have reasonably inferred appellant was served with notice. The protective
order recites that “Respondent, ERNEST ADIMORA-NWEKE, JR., having been
duly and properly cited, and after having been duly and properly served with the
application and notice of the hearing: appeared in person . . . .” Additionally, the
       5
           Under Rule 251, a party moving for a continuance must show sufficient cause
supported by affidavit, consent of the parties, or by operation of law. Tex. R. Civ. P. 251. If a
motion for continuance does not satisfy the requirements of Rule 251, it is presumed that the trial
court did not abuse its discretion in denying the motion. See Favaloro v. Comm’n for Lawyer
Discipline, 13 S.W.3d 831, 838 (Tex. App.—Dallas 2000, no pet.).
       6
          See In re Keck, 329 S.W.3d 658, 660 (Tex. App.—Houston [14th Dist.] 2010, orig.
proceeding) (explaining that the 280th District Court was designated the Domestic Violence
Court for Harris County and is the proper court for filing applications for protective orders under
the Texas Family Code (citing Tex. Gov’t Code § 24.112(h))).
                                                5
protective order recites that the trial court, in considering appellee’s application for
protective order, found “that all necessary prerequisites of the law have been
satisfied and that this Court has jurisdiction over the parties and subject matter of
this case.” A recital in a protective order that the court had jurisdiction over the
parties is evidence the protective order was issued after notice and hearing as
required by the Family Code. See Dillard v. State, No. 05–00–01745–CR, 2002
WL 31845796, at *3, 5 (Tex. App.—Dallas Dec. 20, 2002, no pet.) (not designated
for publication). Thus, proof that appellant was served with the application and
notice of hearing was satisfied by the recital in the protective order that the court
had jurisdiction and that all prerequisites of law had been satisfied.

      We overrule appellant’s first issue.

      4.     NEW EVIDENCE

      After the evidentiary hearing at which the trial court issued its final
protective order, appellant filed a series of motions with the clerk’s office
requesting “supplementation” of the clerk’s record with new evidence that was not
presented in the trial court. Appellant attached over 700 pages of documents to
these motions.

      “If a relevant item has been omitted from the clerk’s record, the trial court,
the appellate court, or any party may by letter direct the trial court clerk to prepare,
certify, and file in the appellate court a supplement containing the omitted item.”
Tex. R. App. P. 34.5(c)(1). It is well settled, however, that “[w]e do not consider
evidence that was not before the trial court at the time it made its ruling in the
case.” Fryday v. Michaelski, 541 S.W.3d 345, 352 (Tex. App.—Houston [14th
Dist.] 2017, pet. denied); Ameripath, Inc. v. Herbert, 447 S.W.3d 319, 345 (Tex.
App.—Dallas 2014, pet. denied) (holding “will not consider documents that were
not properly part of the trial court’s record in this cause”); see also In re E.W., No.

                                           6
05–01–01463–CV, 2002 WL 1265541, at * 3 (Tex. App.—Dallas June 7, 2002,
pet. denied) (not designated for publication) (“Nor does rule 34.5(c) permit the
clerk’s record in an appeal to be supplemented unless it is clear that the item to be
considered was on file when the trial court rendered judgment.”).                Stated
differently, our review is confined to the record of the trial court when the trial
court acted. See, e.g., Owens–Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35,
52 n.7 (Tex. 1998).

      Here, there is no indication that the voluminous records submitted by
appellant were provided to the trial court in the first instance to review either at the
evidentiary hearing or prior to the trial court signing the final protective order. As
such, these records are not properly before us and are excluded from our
consideration on appeal. See Fox v. Alberto, 455 S.W.3d 659, 668 n.5 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied) (holding that appellate court may
not consider documents that were not filed in trial court–and thus are not part of
reporter’s record or clerk’s record–because appellate court “may not consider
matters outside the appellate record”).

      We overrule appellant’s first issue.

B.    REMAINING ISSUES

      In issues two, three, and four, appellant challenges the trial court’s issuance
of two temporary ex parte orders on March 13, 2019 and April 1, 2019. The
March 13, 2019, and April 1, 2019, temporary protective orders at issue, which had
a duration of 20 days, have expired. Generally, expired orders are considered moot
on appellate review. James v. Hubbard, 21 S.W.3d 558, 560 (Tex. App.—San
Antonio 2000, no pet.).       Appellate courts lack jurisdiction to decide moot
controversies. See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex.
1999). As such, we do not have subject matter jurisdiction to resolve complaints

                                           7
about temporary protective orders that, as here, have been superceded by a final
protective order signed on May 14, 2019. See Ford v. Harbour, No. 14-07-00832,
2009 WL 679672, at *2 (Tex. App.—Houston [14th Dist.] Mar. 17, 2009, no pet.)
(mem. op.); accord Lancaster v. Lancaster, No. 01-14-00845-CV, 2015 WL
9480098, at *5 (Tex. App.—Houston [1st Dist.] Dec. 29, 2015, no pet.) (mem.
op.).

        We overrule appellant’s second, third, and fourth issues.

                                  III.   CONCLUSION

        We affirm the trial court’s order.




                                         /s/       Margaret “Meg” Poissant
                                                   Justice


Panel consists of Justices Spain, Hassan, and Poissant.




                                               8